In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________


Nos. 17-2282 & 17-2724
DE’ANGELO A. CROSS,
                                               Petitioner-Appellant,

                                 v.

UNITED STATES OF AMERICA,
                                               Respondent-Appellee,

                                and

CARL LEO DAVIS,
                                               Petitioner-Appellant,

                                 v.

UNITED STATES OF AMERICA,
                                               Respondent-Appellee.
                    ____________________

        Appeals from the United States District Court for the
                   Eastern District of Wisconsin.
          No. 15-C-1338 — J. P. Stadtmueller, Judge, and
         No. 16-C-747 — William C. Griesbach, Chief Judge.
                    ____________________

     ARGUED JANUARY 10, 2018 — DECIDED JUNE 7, 2018
                ____________________
2                                                 Nos. 17-2282 & 17-2724

   Before WOOD, Chief Judge, HAMILTON, Circuit Judge, and
BUCKLO, District Judge. *
    WOOD, Chief Judge. When compliance with the U.S. Sen-
tencing Guidelines was still understood to be mandatory, dis-
trict courts were required to impose an extended term of in-
carceration on so-called career criminals. This class of repeat
felons was limited to those previously convicted twice for
drug crimes or crimes of violence. The latter oﬀenses included
any felony “involv[ing] conduct that present[ed] a serious po-
tential risk of physical injury to another.” U.S.S.G.
§ 4B1.2(a)(2) (1992); U.S.S.G. § 4B1.2(a)(2) (2000). We will call
that deﬁnition of a crime of violence the “residual clause” in
this opinion.
    The Supreme Court jettisoned the mandatory nature of the
guidelines in 2005, in its decision in United States v. Booker,
543 U.S. 220. The Booker decision did not, however, immedi-
ately aﬀect sentences imposed on defendants previously.
Thus, De’Angelo Cross and Carl Davis continued to serve ob-
ligatory sentences as career oﬀenders as required by the man-
datory guidelines. Both Cross and Davis qualiﬁed for that
designation because of the residual clause. Their present ap-
peal challenged the constitutionality of that clause.
    Two recent developments form the backdrop for our deci-
sion: ﬁrst, the Supreme Court’s holding in Johnson v. United
States, 135 S. Ct. 2551 (2015), that the identical language in the
Armed Career Criminal Act, 18 U.S.C. § 924(e) (2012), is un-
constitutionally vague; and second, the Court’s ruling in Beck-
les v. United States, 137 S. Ct. 886 (2017), that Johnson does not
extend to the post-Booker advisory guidelines, including the

    *   Of the Northern District of Illinois, sitting by designation.
Nos. 17-2282 & 17-2724                                          3

career-oﬀender guideline. We conclude that Beckles applies
only to advisory guidelines, not to mandatory sentencing
rules. Under Johnson, the guidelines residual clause is uncon-
stitutionally vague insofar as it determined mandatory sen-
tencing ranges for pre-Booker defendants. Cross and Davis are
both entitled to be resentenced.
                                I
    Cross and Davis brought their cases to the district court
through motions under 28 U.S.C. § 2255 for relief from their
sentences. Each was unsuccessful before the district court and
appealed to this court. In light of the substantial overlap in the
issues presented, we consolidated their cases.
    When the district court sentenced Cross (2000) and Davis
(1992), the then-mandatory sentencing guidelines prescribed
an elevated sentence for those denominated career oﬀenders.
U.S.S.G. § 4B1.1. A defendant qualiﬁed as a career oﬀender
upon his third felony conviction for either a crime of violence
or a drug oﬀense. Id. The guidelines deﬁned the term “crime
of violence” in three ways: an elements approach, U.S.S.G.
§ 4B1.2(a)(1); an enumerated oﬀense approach, id.
§ 4B1.2(a)(2), ﬁrst part; and the residual clause, id.
§ 4B1.2(a)(2), ﬁnal clause. As we noted, the residual clause
covered any oﬀense that “involves conduct that presents a se-
rious potential risk of physical injury to another.” Id. Both
Cross and Davis were sentenced as career oﬀenders on the
basis of the residual clause, and neither objected at trial. Davis
did not ﬁle a direct appeal. Although Cross ﬁled a notice of
appeal (despite generally waiving his right to appeal or to ﬁle
for collateral relief in his plea agreement), this court dismissed
his case as frivolous after his attorney ﬁled a no-merit brief to
which Cross did not respond. United States v. Cross,
4                                        Nos. 17-2282 & 17-2724

24 F. App’x 576, 577 (7th Cir. 2001); see Anders v. California,
386 U.S. 738, 744–45 (1967).
     Since Davis’s and Cross’s convictions, the Supreme Court
has dramatically altered the federal sentencing landscape.
First, Booker demoted the federal sentencing guidelines from
mandatory to advisory. 543 U.S. 220. Then Johnson struck
down the residual clause of the Armed Career Criminal Act
(ACCA) as unconstitutionally vague, overruling contrary de-
cisions in James v. United States, 550 U.S. 192 (2007), and Sykes
v. United States, 564 U.S. 1 (2011), and upsetting a host of de-
cisions from every court of appeals in the country. The resid-
ual clause of the ACCA, which imposed increased minimum
and maximum sentences, used identical language to that em-
ployed in the guidelines. Compare 18 U.S.C. § 924(e)(2)(B)
(2012) with U.S.S.G. § 4B1.2(a)(2) (1992 and 2000). The Court
subsequently declared Johnson retroactive. Welch v. United
States, 136 S. Ct. 1257 (2016). Meanwhile, the Court applied
the ex post facto clause to bar a retrospective increase in an ad-
visory guidelines range. Peugh v. United States, 569 U.S. 530
(2013). Yet contrary to this circuit’s expectations, see United
States v. Hurlburt, 835 F.3d 715 (7th Cir. 2016) (en banc) (declar-
ing the residual clause in the advisory guidelines void for
vagueness under Johnson), the Court held in Beckles that the
void-for-vagueness doctrine has no role to play in the advisory
guidelines and upheld the use of the residual clause in that
context, 137 S. Ct. 886.
   In light of these developments and within one year of John-
son, Cross and Davis each sought resentencing under
28 U.S.C. § 2255. In Cross’s case, even though the judge ex-
pressed considerable sympathy for Cross’s vagueness argu-
Nos. 17-2282 & 17-2724                                         5

ment, he thought himself bound by this court’s refusal to en-
tertain vagueness challenges to the mandatory guidelines in
United States v. Brierton, 165 F.3d 1133, 1139 (7th Cir. 1999),
and advisory guidelines in United States v. Tichenor, 683 F.3d
358, 364–65 (7th Cir. 2012). Notwithstanding the fact that we
had reversed course in Hurlburt, the judge “c[ould] not con-
clude with certainty that Hurlburt’s abrogation of Tichenor
[and Brierton] remain[ed eﬀective] notwithstanding Beckles,”
in which the Supreme Court abrogated the speciﬁc holding of
Hurlburt. In the alternative, he held that the broad waiver of
appellate rights in Cross’s plea agreement could not be over-
come, even though the appeal waiver permitted motions
“based on … the sentencing court’s reliance on any constitu-
tionally impermissible factor.”
    A diﬀerent district judge handled Davis’s motion, but he
too concluded that relief was not in order. He found that Da-
vis’s motion was barred by the one-year limitations period in
28 U.S.C. § 2255(f). He acknowledged that section 2255(f)(3)
reopens the limitations period for an additional year from
“the date on which the right asserted was initially recognized
by the Supreme Court, if that right has been newly recognized
by the Supreme Court and made retroactively applicable to
cases on collateral review.” Id. § 2255(f)(3). He also recognized
that Davis ﬁled his petition within a year of Johnson’s issu-
ance. Nonetheless, the judge believed that the Supreme
Court’s invalidation of the residual clause in the ACCA did
not carry over to the residual clause in the pre-Booker, manda-
tory version of the career-criminal sentencing guideline. In
the alternative, he held that Davis qualiﬁed as a career of-
fender under the elements clause of the guidelines. See
U.S.S.G. § 4B1.2(a)(1) (“crime of violence” also includes any
felony that “has as an element the use, attempted use, or
6                                       Nos. 17-2282 & 17-2724

threatened use of physical force”). On that basis, he con-
cluded that Davis was still a career oﬀender notwithstanding
Johnson.
                               II
    Because Cross’s and Davis’s appeals present legal, rather
than factual disputes, we consider the district courts’ conclu-
sions de novo. Delatorre v. United States, 847 F.3d 837, 843
(7th Cir. 2017). We begin by explaining why we reject the var-
ious procedural hurdles that the government has raised as a
bar to our reaching the merits of both these appeals.
                               A
    Cross and Davis each ﬁled his section 2255 motion within
one year of the Supreme Court’s decision in Johnson. The gov-
ernment nonetheless argues that their motions were un-
timely. Federal prisoners “claiming the right to be released
upon the ground that the sentence was imposed in violation
of the Constitution or laws of the United States” may ask the
sentencing court to “vacate, set aside or correct the sentence.”
28 U.S.C. § 2255(a). They must, however, ﬁle their motion
within a speciﬁed time. Id. § 2255(f). The only limitation pe-
riod potentially applicable to Cross’s and Davis’s cases runs
for one year from “the date on which the right asserted was
initially recognized by the Supreme Court, if that right has
been newly recognized by the Supreme Court and made ret-
roactively applicable to cases on collateral review.” Id.
§ 2255(f)(3). Dodd v. United States clariﬁes that this limitation
period begins when the Supreme Court declares a new right,
not when courts ﬁrst acknowledge that right to be retroactive.
545 U.S. 353, 356–60 (2005). Thus, the timeliness of Cross’s and
Nos. 17-2282 & 17-2724                                         7

Davis’s motions hinges on whether the right they “assert[]
was initially recognized by” Johnson. 28 U.S.C. § 2255(f)(3).
    The government argues that Johnson recognized the inva-
lidity of the residual clause only vis-à-vis the ACCA. Cross
and Davis, unlike Johnson, were sentenced under the residual
clause of the guidelines. The government concludes, there-
fore, that section 2255(f)(3) cannot help them, unless and until
the Supreme Court explicitly extends the logic of Johnson to
the pre-Booker mandatory guidelines. The Fourth and Sixth
Circuits have both accepted this view. Raybon v. United States,
867 F.3d 625, 629–31 (6th Cir. 2017); United States v. Brown, 868
F.3d 297, 301–04 (4th Cir. 2017). The First Circuit has rejected
it. Moore v. United States, 871 F.3d 72, 80–84 (1st Cir. 2017).
    The government’s approach suﬀers from a fundamental
ﬂaw. It improperly reads a merits analysis into the limitations
period. Section 2255(f)(3) runs from “the date on which the
right asserted was initially recognized by the Supreme Court.”
28 U.S.C. § 2255(f)(3) (emphasis added). It does not say that
the movant must ultimately prove that the right applies to his
situation; he need only claim the beneﬁt of a right that the Su-
preme Court has recently recognized. An alternative reading
would require that we take the disfavored step of reading “as-
serted” out of the statute. See Duncan v. Walker, 533 U.S. 167,
174 (2001) (“It is our duty ‘to give eﬀect, if possible, to every
clause and word of a statute.” (quoting United States v.
Menasche, 348 U.S. 528, 538–39 (1955)).
    Here, Cross and Davis claim the right to be resentenced on
the ground that the vague (yet mandatory) residual clause un-
constitutionally ﬁxed their terms of imprisonment. The right
not to be sentenced under a rule of law using this vague lan-
guage was recognized in Johnson. 135 S. Ct. at 2556–57 (“The
8                                       Nos. 17-2282 & 17-2724

prohibition of vagueness in criminal statutes … appl[ies] not
only to statutes deﬁning elements of crimes, but also to stat-
utes ﬁxing sentences … . [T]he indeterminacy of the … resid-
ual clause … denies due process of law.”); see also Beckles,
137 S. Ct. at 892 (“In Johnson, we applied the vagueness rule to
a statute ﬁxing permissible sentences. The ACCA’s residual
clause … ﬁxed—in an impermissibly vague way—a higher
range of sentences for certain defendants.”).
    We are satisﬁed that the requirements of section 2255(f)(3)
are met. Under Johnson, a person has a right not to have his
sentence dictated by the unconstitutionally vague language of
the mandatory residual clause. Davis and Cross assert pre-
cisely that right. They complied with the limitations period of
section 2255(f)(3) by ﬁling their motions within one year of
Johnson. See also Vitrano v. United States, 721 F.3d 802, 807–08
(7th Cir. 2013) (holding that the Supreme Court recognized
the general right not to be subject to an enhanced sentence
based on an understanding of the term “violent felony” that
conﬂicted with Begay v. United States, 553 U.S. 137, 148 (2008),
and thus holding motion under section 2255 untimely when
it was ﬁled more than a year after Begay was decided).
                                B
   The government next raised the ubiquitous specter of pro-
cedural default. Because neither Cross nor Davis challenged
the constitutionality of the residual clause at trial or on direct
appeal, the government argues they are barred from doing so
now.
   As an initial matter, forfeiture and waiver can stymie an
appellee as well as an appellant. In Cross’s case, the govern-
ment waived its procedural default argument vis-à-vis Cross
Nos. 17-2282 & 17-2724                                              9

by failing to assert it adequately in the district court. Attempt-
ing to make the best of a bad showing, the government admits
that it raised procedural default only “succinctly” in a foot-
note. This is not enough, as we have held repeatedly. United
States v. White, 879 F.2d 1509, 1513 (7th Cir. 1989); see also Har-
mon v. Gordon, 712 F.3d 1044, 1053 (7th Cir. 2013).
    In general, habeas corpus petitioners may not raise any is-
sue that they might have presented on direct appeal. McCoy
v. United States, 815 F.3d 292, 295 (7th Cir. 2016). A petitioner
may, however, overcome procedural default by showing
cause for the default and actual prejudice, Bousley v. United
States, 523 U.S. 614, 622 (1998), or that “failure to consider the
defaulted claim will result in a fundamental miscarriage of
justice,” Johnson v. Loftus, 518 F.3d 453, 455–56 (7th Cir. 2008).
Cross and Davis have established their right to raise this claim
by way of the “cause and prejudice” avenue. We thus have no
need to discuss the question whether the “fundamental mis-
carriage of justice” approach might also support their mo-
tions.
    We have no doubt that an extended prison term—which
was imposed on both men as a result of their designation as
career oﬀenders—constitutes prejudice. See Glover v. United
States, 531 U.S. 198, 203 (2001). That narrows our inquiry to
whether they have shown cause for not objecting at trial. A
change in the law may constitute cause for a procedural de-
fault if it creates “a claim that ‘is so novel that its legal basis is
not reasonably available to counsel.’” Bousley, 523 U.S. at 622
(quoting Reed v. Ross, 468 U.S. 1, 16 (1984)). In Reed, the Court
identiﬁed three nonexclusive situations in which an attorney
may lack a “reasonable basis” to raise a novel claim:
10                                       Nos. 17-2282 & 17-2724

     First, a decision of this Court may explicitly overrule
     one of our precedents. Second, a decision may “over-
     tur[n] a longstanding and widespread practice to
     which this Court has not spoken, but which a near-
     unanimous body of lower court authority has ex-
     pressly approved.” And, ﬁnally, a decision may “dis-
     approv[e] a practice this Court arguably has sanc-
     tioned in prior cases.”
Reed, 468 U.S. at 17 (quoting United States v. Johnson, 457 U.S.
537, 551 (1982)).
    The government, relying on a footnote in Richardson v.
Lemke, 745 F.3d 258, 274 n.7 (7th Cir. 2014), suggests that Reed
is no longer good law. In Richardson, we assumed the validity
of Reed, even as we noted that in Prihoda v.
McCaughtry, 910 F.2d 1379, 1386 (7th Cir. 1990), we had ques-
tioned Reed’s continuing force after Teague v. Lane, 489 U.S.
288 (1989). Later cases, however, put our concerns to rest. The
Supreme Court has since relied on Reed, see Bousley, 523 U.S.
at 622, as have we, e.g., McCoy v. United States, 815 F.3d at 295–
96 (7th Cir. 2016); McKinley v. Butler, 809 F.3d 908, 912 (7th Cir.
2016). Moreover, Prihoda did not hold that legal change as un-
derstood by Reed could never constitute cause; rather, it said
that legal change had to qualify as retroactive under Teague
for the petitioner to prevail. Prihoda, 910 F.2d at 1385–86. In
other words, we thought that legal change under Teague was
concentrically nested within legal change under Reed, render-
ing the latter superfluous once a claim qualified under Teague.
Id.
   Cross and Davis could not reasonably have challenged the
guidelines residual clause when the district court sentenced
them in 1992 and 2000 respectively. On this point, we agree
Nos. 17-2282 & 17-2724                                          11

with our sister circuits that “no one—the government, the
judge, or the [defendant]—could reasonably have anticipated
Johnson.” United States v. Snyder, 871 F.3d 1122, 1127 (10th Cir.
2017) (quoting United States v. Redrick, 841 F.3d 478, 480
(D.C. Cir. 2016)). In fact, the Johnson Court expressly over-
ruled its own precedent, 135 S. Ct. 2563 (“Our contrary hold-
ings in James[, 550 U.S. 192,] and Sykes[, 131 S. Ct. 2267,] are
overruled.”), and so satisﬁed the ﬁrst criterion of Reed. Alt-
hough Johnson involved the ACCA rather than the career-of-
fender guidelines, the language it evaluated was nearly iden-
tical to that in the career-oﬀender guidelines. We
acknowledge that the cases overruled by Johnson were not de-
cided until 2007 and 2011—after the petitioners’ sentencing—
and thus could not themselves have inﬂuenced petitioners’
failure to object at trial. Nonetheless, when the Supreme
Court reverses course, the change generally indicates an ab-
rupt shift in law. The alternative would be a case of waﬄing,
where the overruled cases themselves rejected prior prece-
dent and the later case merely restored a status quo ante. That
is not our situation.
    Johnson represented the type of abrupt shift with which
Reed was concerned. Until Johnson, the Supreme Court had
been engaged in a painful eﬀort to make sense of the residual
clause. In James, it took the position that the validity of the re-
sidual clause was so clear that it could summarily reject Jus-
tice Scalia’s contrary view in a footnote. That footnote pro-
vided no argument, noted that the constitutional issue was
not even “pressed by James or his amici,” and took comfort
from the broad use of “[s]imilar formulations” throughout the
statute books. James, 550 U.S. at 210 n.6. Eight years later, the
Court made a U-turn and tossed out the ACCA residual
clause as unconstitutionally vague. We join the Tenth Circuit
12                                      Nos. 17-2282 & 17-2724

in excusing, under Reed’s ﬁrst category, the petitioners’ failure
to challenge the residual clause prior to Johnson. Snyder,
871 F.3d at 1125, 1127.
    The second and third scenarios identiﬁed by Reed present
even more compelling grounds to excuse Cross’s and Davis’s
procedural defaults. Johnson abrogated a substantial body of
circuit court precedent upholding the residual clause against
vagueness challenges. E.g., Brierton, 165 F.3d at 1138–39;
United States v. Presley, 52 F.3d 64, 68 (4th Cir. 1995); United
States v. Argo, 925 F.2d 1133, 1134–35 (9th Cir. 1991). Although
most of these decisions postdate Davis’s sentencing (though
not Cross’s), no court ever came close to striking down the
residual clause before 1992 or even suggested that it would
entertain such a challenge. Finally, the Supreme Court had
implicitly “sanctioned” the residual clause by interpreting it
as if it were determinate. Stinson v. United States, 508 U.S. 36
(1993); Taylor v. United States, 495 U.S. 575 (1990). Thus, the
parties’ inability to anticipate Johnson excuses their proce-
dural default.
                               III
                                A
    The government has also raised particular objections in
each case. We begin with Davis’s appeal. The government
suggests that Davis’s predicate conviction for robbery, to
which the residual clause applied, also fell afoul of the ele-
ments clause of the guidelines. Thus, it says, regardless of the
validity of the residual clause, the district court properly clas-
siﬁed and sentenced him as a career oﬀender. That argument
may work in some cases, but it does not suﬃce here. Although
Nos. 17-2282 & 17-2724                                          13

both parties acknowledge that Davis’s robbery conviction sat-
isﬁed the elements clause as understood at the time of his sen-
tencing, Curtis Johnson v. United States, 559 U.S. 133 (2010), has
since held that an oﬀense must entail a greater degree of force
to trigger that clause. (For the sake of clarity, we adopt the
parties’ practice of referring to Curtis Darnell Johnson v. United
States, 559 U.S. 133, as Curtis Johnson; we will continue to refer
to United States v. Samuel James Johnson, 135 S. Ct. 2551 (2015),
as Johnson.). Davis’s conviction cannot satisfy the heightened
requirement of Curtis Johnson.
     Davis’s earlier conviction was for simple robbery. The
guidelines designate a felony as a crime of violence if it “has
as an element the use, attempted use, or threatened use of
physical force against the person of another.” U.S.S.G.
§ 4B1.2(1)(i). Interpreting the identical clause of the ACCA,
Curtis Johnson held that “the phrase ‘physical force’ means vi-
olent force—that is, force capable of causing physical pain or
injury to another person.” 559 U.S. 133, 140 (2010). It further
determined that Florida’s crime of simple battery did not
meet this threshold. Id. at 145. A Florida statute deﬁned sim-
ple battery to include “[a]ctually and intentionally touch[ing]
or strik[ing] another person against the will of the other.” Id.
at 136 (quoting FLA. STAT. § 784.03(1)(a)(1)). In determining
whether a violation of the act triggered the elements clause,
the Court was “bound by the Florida Supreme Court’s inter-
pretation” that “the element of ‘actually and intentionally
touching’ … [was] satisﬁed by any intentional physical con-
tact, ‘no matter how slight,’” id. at 138 (quoting State v. Hearns,
961 So. 2d 211, 218 (Fla. 2007)), including “[t]he most ‘nominal
contact,’ such as a ‘ta[p] … on the shoulder without consent,’”
id. (quoting Hearns, 961 So. 2d at 219). Florida’s simple battery
14                                       Nos. 17-2282 & 17-2724

law thus criminalized a greater variety of conduct than the
force clause punished.
   The same is true of Davis’s conviction for simple robbery
in Wisconsin. The relevant Wisconsin statute provides that
robbery can be committed in two ways:
     (a) By using force against the person of the owner with
     intent thereby to overcome his or her physical re-
     sistance or physical power of resistance to the taking or
     carrying away of the property; or
     (b) By threatening the imminent use of force against
     the person of the owner or of another who is present
     with intent thereby to compel the owner to acquiesce
     in the taking or carrying away of the property.
WIS. STAT. § 943.32(1). The Wisconsin Supreme Court has
expressly stated that the requisite force is “not to be
confounded with violence” and the “degree of force used by
the defendant is immaterial.” Walton v. State, 218 N.W.2d 309,
312 (Wis. 1974); see also Whitaker v. State, 265 N.W.2d 575, 579
(Wis. 1978). Walton and Whitaker thus parallel the
Florida Supreme Court’s decision in Hearns by deﬁning force
to include nonviolent physical contact. Given this
authoritative interpretation of Wisconsin law, section
943.32(1) does not trigger the elements clause under
Curtis Johnson.
   Curtis Johnson, of course, said nothing about the residual
clause. It spoke only to the elements clause. Curtis Johnson
thus provided Davis with no basis to move for resentencing
under section 2255. Contrary to the government’s assertion,
nothing had happened that would have initiated the relevant
limitation period under section 2255(f)(3). That provision has
Nos. 17-2282 & 17-2724                                         15

meaning only if read in conjunction with the right it limits—
a right that section 2255(a) creates. Section 2255(a) permits a
motion to set aside a sentence by a prisoner “claiming the
right to be released upon the ground that the sentence was
imposed in violation of the Constitution or laws of the United
States.” 28 U.S.C. § 2255(a).
    Prior to Johnson, Davis had no basis to assert that his sen-
tence was illegal and thus he could not claim a right to be re-
leased. Curtis Johnson did not change that fact: all it did was to
eliminate the elements clause as a basis for Davis’s status,
which became entirely dependent on the residual clause.
There matters stayed until Johnson. Only then could Davis ﬁle
a nonfrivolous motion for relief. Section 2255(f)(3) applies a
limitation period of one year from “the date on which the
right asserted was initially recognized by the Supreme
Court.” 28 U.S.C. § 2255(f)(3). It was not until Johnson that the
Supreme Court recognized Davis’s asserted right “to be re-
leased” on account of an illegal or unconstitutional sentence.
28 U.S.C. § 2255(a) (emphasis added). Only by divorcing sec-
tion 2255(f)(3) from section 2255(a) could one say that Davis’s
right to petition for his release ended before it began.
    In support of its proposed rule, the government oﬀers only
an excerpt from a single case, Stanley v. United States, which
held that Curtis Johnson rather than Johnson triggered the lim-
itation period under section 2255(f)(3). 827 F.3d 562, 565
(7th Cir. 2016). But a closer look at Stanley demonstrates that
it does not help the government. In Stanley, Johnson did not
reopen the limitations period because, regardless of the con-
stitutionality of the residual clause, only the elements clause
had ever justiﬁed Stanley’s sentence. Stanley, 827 F.3d at 565.
The residual clause, and hence Johnson, was irrelevant. Id.
16                                       Nos. 17-2282 & 17-2724

Moreover, we were careful to note that the prisoner might
have relied on Johnson to trigger section 2255(f)(3) had he “de-
cided not to press an argument about the elements clause at
[his original] sentencing, or on appeal,” because “the only
consequence would have been to move a conviction from the
elements clause to the residual clause.” Id. That is precisely
the situation presented here.
                                B
    Turning to Cross’s case, the government argues that a
waiver clause in his plea agreement bars him from bringing
his motion under section 2255. Plea agreements are contracts
through which defendants bargain away fundamental rights.
E.g., United States v. Ingram, 979 F.2d 1179, 1184 (7th Cir. 1992).
We therefore construe plea agreements according to the ordi-
nary principles of contract law, but with a heightened obliga-
tion both to secure for defendants the beneﬁts of their negoti-
ation and to restrict only those rights they properly relin-
quished. E.g., id. (“Plea agreements, however, are ‘unique con-
tracts’ and the ordinary contract principles are supplemented
with a concern that the bargaining process not violate the de-
fendant’s right to fundamental fairness under the Due Process
Clause.”); United States v. Quintero, 618 F.3d 746, 751 (2010)
(“‘[W]e interpret the terms of the agreement according to the
parties’ reasonable expectations’ and construe any ambigui-
ties in the light most favorable to” the defendant), quoting
United States v. Woods, 581 F.3d 531, 534 (7th Cir. 2009)); see
also, e.g., United States v. Alcala, 678 F.3d 574, 577 (7th Cir.
2012). A valid appeal waiver must speak in “express and un-
ambiguous” terms. Quintero, 618 F.3d at 751; United States v.
Woolley, 123 F.3d 627, 632 (7th Cir. 1997) (quoting United States
v. Hendrickson, 22 F.3d 170, 174 (7th Cir. 1994). Contrary to the
Nos. 17-2282 & 17-2724                                        17

government’s assertions, we determine de novo whether a plea
agreement satisﬁes this requirement. Alcala, 678 F.3d at 577;
Ingram, 979 F.2d at 1184.
    Cross’s waiver of his right to bring a section 2255 motion
was not unlimited. It did not include, for instance, a challenge
to “the court’s reliance on any constitutionally impermissible
factor.” Both the district court and government interpret that
carve-out to encompass only a narrow set of factors read into
all appeal waivers as a matter of constitutional law. Under this
exception, even a blanket appeal waiver cannot foreclose a de-
fendant’s right to challenge the sentencing court’s use of a
constitutionally impermissible, identity-based factor such as
race or gender. E.g., Jones v. United States, 167 F.3d 1142, 1144
(7th Cir. 1999). According to the government, the written
carve-out in Cross’s agreement merely replicates this consti-
tutional baseline and thus does not cover Cross’s motion.
    Cross reads the carve-out to include any unconstitutional
input in sentencing. This is a reasonable interpretation. Even
if we thought the government’s reading were also reasonable,
we would be left with an ambiguous waiver that should not
apply to Cross’s section 2255 motion. The language of the plea
agreement does not limit the term “constitutionally imper-
missible factor” to the exceptions that we must read into all
appeal waivers. A “factor,” in its relevant sense, is simply
“[a]n element or constituent, esp[ecially] one which contrib-
utes to or inﬂuences a process or result.” Factor, OXFORD
ENGLISH       DICTIONARY        (3d     ed.     Sept.     2014),
http://www.oed.com/view/Entry/67512?rskey=tf2pMV&re-
sult=1&isAdvanced=false#eid. Courts routinely use the word
factor to refer to mandatory-guidelines inputs. E.g., United
States v. Booker, 543 U.S. at 241–42 (noting that the guidelines
18                                       Nos. 17-2282 & 17-2724

set sentencing ranges “based on various factors related to the
oﬀense and the oﬀender”); Koon v. United States, 518 U.S. 81,
92 (1996). The guidelines do the same, including with respect
to the career-criminal enhancement. E.g., U.S.S.G. § 1B1.3.
Cross’s designation as a career oﬀender on the basis of the re-
sidual clause was a crucial element of the sentencing court’s
guidelines calculation. It contributed directly to his resulting
sentence and was thus a factor in his sentence.
    We are satisﬁed that the exception in Cross’s waiver for
any “constitutionally impermissible factor” in sentencing co-
vers the alleged illicit use of the residual clause to calculate
his guidelines range. Cross thus retained the right to ﬁle the
present section 2255 motion.
                                IV
    Having dispensed with these procedural hurdles, we are
at last ready to resolve the central issue on appeal: whether,
under Johnson, relief is available to Davis and Cross. Johnson
establishes that the residual clause of the ACCA is unconsti-
tutionally vague. 135 S. Ct. at 2557. Therefore, if a) the residual
clause of the guidelines suﬀers from the same indeterminacy
and b) the constitutional requirement of clarity applies to the
mandatory guidelines, then we must declare that clause void
as well.
                                A
   Johnson homed in on a conﬂuence of two factors that de-
prived the residual clause of the ACCA of suﬃciently deﬁnite
meaning. 135 S. Ct. at 2557–58; see also Sessions v. Dimaya,
138 S. Ct. 1204, 1213 (2018). First, the ACCA clause required
judges to assess the risk of injury associated with a defend-
ant’s prior convictions using a categorical approach. Johnson,
Nos. 17-2282 & 17-2724                                        19
135 S. Ct. at 2557. In other words, “[i]t tie[d] the judicial as-
sessment of risk to a judicially imagined ‘ordinary case’ of a
crime, not to real-world facts or statutory elements.” Id. Sec-
ond, it required judges to weigh the apparent danger posed
by those idealized oﬀenses against the nebulous metric of “se-
rious potential risk.” Id. at 2557. The “combin[ed] indetermi-
nacy” concerning how much risk the crimes of conviction
posed and the degree of risk required of violent felonies pro-
duced unacceptable “unpredictability and arbitrariness.” Id.
at 2558.
   These same two faults inhere in the residual clause of the
guidelines. It hardly could be otherwise because the two
clauses are materially identical. The mandatory minimum
provisions of the ACCA apply to defendants who “ha[ve]
three previous convictions … for a violent felony or a serious
drug oﬀense.” 18 U.S.C. § 924(e)(1). The statute deﬁnes “vio-
lent felony” as one that:
   (i)    has as an element the use, attempted use, or
          threatened use of physical force against the per-
          son of another; or
   (ii)   is burglary, arson, or extortion, involves use of
          explosives, or otherwise involves conduct that
          presents a serious potential risk of physical in-
          jury to another.
18 U.S.C. § 924(e)(2)(B). Instead of referring to a “violent fel-
ony,” the guidelines speak of a defendant’s “ha[ving] at least
two prior felony convictions of either a crime of violence or a
controlled substance oﬀense.” U.S.S.G. § 4B1.1. Its deﬁnition
of a “crime of violence,” however, is identical to that of “vio-
20                                       Nos. 17-2282 & 17-2724

lent felony” in the ACCA. A “crime of violence” is “any of-
fense under federal or state law, punishable by imprisonment
for a term exceeding one year that—
     (i)    has as an element the use, attempted use, or
            threatened use of physical force against the per-
            son of another, or
     (ii)   is burglary of a dwelling, arson, or extortion, in-
            volves use of explosives, or otherwise involves
            conduct that presents a serious potential risk of
            physical injury to another.
U.S.S.G. § 4B1.2 (1992) (emphasis added); see also U.S.S.G.
§ 4B1.2 (2000) (replacing roman with arabic numerals and
adding a comma before “that” in the introductory clause). The
only linguistic diﬀerence between the two is italicized. In the
enumerated crimes section, burglary under the guidelines is
limited to burglary of a dwelling. Otherwise, the two deﬁni-
tions are identical, as the Supreme Court has acknowledged.
See Beckles, 137 S. Ct. at 890 (describing the residual clauses as
“identically worded”). (Nitpickers may also notice that
ACCA and 1992 edition of the guidelines use roman numer-
als, while the 2000 edition adopted arabic numerals. We can-
not fathom why that should matter.)
    Johnson conﬁrmed that the categorical approach applies to
the residual clause of the ACCA. 135 S. Ct. at 2561–62; see also
id. at 2579–80 (Alito, J., dissenting). The majority gave three
reasons for doing so. All three of those reasons apply with
equal force to the guidelines. First, in the face of the Court’s
consistent application of the categorical approach to the resid-
ual clause, the government did not, in Johnson, ask it to aban-
don that approach. Id. at 2562 (majority opinion). We too have
Nos. 17-2282 & 17-2724                                          21

taken the position that the categorical approach applies to the
guidelines without eliciting any objection from the govern-
ment (either in this case or others). E.g., United States v. Woods,
576 F.3d 400, 403–04 (7th Cir. 2009). Second, the ACCA “refers
to ‘a person who … has three previous convictions’ for—not
a person who has committed—three previous violent felonies
or drug oﬀenses.” Johnson, 135 S. Ct. at 2562 (quoting in its
entirety from Taylor v. United States, 495 U.S. 575, 600 (1990)).
Johnson held that “[t]his emphasis on convictions indicates
that ‘Congress intended the sentencing court to look only to
the fact that the defendant had been convicted of crimes fall-
ing within certain categories, and not to the facts underlying
the prior convictions.’” Id. (quoting Taylor, 495 U.S. at 600
(1990)). Likewise, the guidelines refer to a defendant who
“has at least two prior felony convictions of either a crime of
violence or a controlled substance oﬀense,” rather than a per-
son who has committed two prior felonies. U.S.S.G. § 4B1.1.
Third, the Court noted the “utter impracticability of requiring
a sentencing court to reconstruct, long after the original con-
viction, the conduct underlying that conviction.” Johnson, 135
S. Ct. at 2551. That diﬃculty is just as acute under the guide-
lines as under the ACCA.
    The additional words, “of a dwelling,” in the guidelines’
enumerated clause do not focus the meaning of the phrase
“serious potential risk” in the residual clause that follows. It
might once have been argued that narrowing the enumerated
burglary oﬀense allows a more precise analogy to be drawn
to the degree of harm with which the residual clause is con-
cerned. But the Supreme Court closed the door on this noscitur
a sociis style argument in Taylor. Taylor faced the converse
problem of trying to determine the meaning of “burglary” in
the enumerated clause of the ACCA, and in particular
22                                      Nos. 17-2282 & 17-2724

whether to read in the common-law requirement that a bur-
glar must target a dwelling. 495 U.S. at 593–96. Although Tay-
lor entertained the converse notion that the requirement of a
“serious potential risk” of injury in the residual clause might
inform the meaning of the enumerated oﬀenses, the Court re-
frained from taking that approach:
     It could be argued, of course, that common-law bur-
     glary, by and large, involves a greater “potential risk
     of physical injury to another.” § 924(e)(2)(B)(ii). But,
     even assuming that Congress intended to restrict the
     predicate oﬀense to some especially dangerous sub-
     class of burglaries, restricting it to common-law bur-
     glary would not be a rational way of doing so. The
     common-law deﬁnition does not require that the of-
     fender be armed or that the dwelling be occupied at the
     time of the crime. An armed burglary of an occupied
     commercial building, in the daytime, would seem to
     pose a far greater risk of harm to persons than an un-
     armed nocturnal breaking and entering of an unoccu-
     pied house. It seems unlikely that Congress would
     have considered the latter, but not the former, to be a
     “violent felony” counting towards a sentence enhance-
     ment.
Id. at 594. Thus, limiting the enumerated oﬀense to burglaries
of dwellings sheds no light on the degree of risk required in
the residual clause.
   The Supreme Court’s recent decision in Dimaya reconﬁrms
our view that the residual clause of the guidelines shares the
weaknesses that Johnson identiﬁed in the ACCA. Dimaya con-
cerned an analogous residual clause in 18 U.S.C. § 16, as in-
corporated into the Immigration and Nationality Act.
Nos. 17-2282 & 17-2724                                         23
138 S. Ct. at 1210–11. The INA renders removable any “alien
who is convicted of an aggravated felony at any time after ad-
mission,” 8 U.S.C. § 1227(a)(2)(A)(iii), and precludes the can-
cellation of his removal and adjustment of his status by the
Attorney General, id. § 1229b(a)(3), (b)(1)(C). The statute de-
ﬁnes aggravated felony to include a “crime of violence … for
which the term of imprisonment [is] at least one year.” Id.
§ 1101(a)(43)(F). Section 16, in turn, contains the following
deﬁnition of “crime of violence”:
   (a) an oﬀense that has as an element the use, attempted
   use, or threatened use of physical force against the per-
   son or property of another, or
   (b) any other oﬀense that is a felony and that, by its
   nature, involves a substantial risk that physical force
   against the person or property of another may be used
   in the course of committing the oﬀense.
18 U.S.C. § 16.
    The Court turned to Johnson for guidance in how to read
section 16. It found no principled diﬀerence between the two
statutes: Johnson, it said, “is a straightforward decision, with
equally straightforward application here.” Dimaya, 138 S. Ct.
at 1213. Section 16’s residual clause suﬀered from indetermi-
nacy in “just the same way” as the ACCA’s. Id. at 1213. Both
required a categorical approach to the predicate oﬀenses, and
both vaguely called for a “not-well-speciﬁed-yet-suﬃciently-
large degree of risk.” Id. at 1216. In his concurrence, Justice
Gorsuch highlighted the key parallels between the ACCA and
statutory scheme at issue in Dimaya from which the Court’s
conclusion ﬂowed:
24                                         Nos. 17-2282 & 17-2724

     Just like the statute in Johnson, the statute here instructs
     courts to impose special penalties on individuals pre-
     viously “convicted of” a “crime of violence.” Just like
     the statute in Johnson, the statute here fails to specify
     which crimes qualify for that label. Instead, and again
     like the statute in Johnson, the statute here seems to re-
     quire a judge to guess about the ordinary case of the
     crime and conviction and then guess whether a “sub-
     stantial risk” of “physical force” attends its commis-
     sion. Johnson held that a law that asks so much of courts
     while oﬀering them so little by way of guidance is un-
     constitutionally vague. And I do not see how we might
     reach a diﬀerent judgment here.
Id. at 1231 (Gorsuch, J., concurring). As we already have high-
lighted, each of those three hallmarks is shared by the guide-
lines. The guidelines speak of a defendant “convicted of” a
crime of violence, do not specify the oﬀenses belonging to the
category, and leave judges to guess how much risk oﬀenses
must entail. Thus, to borrow Justice Gorsuch’s phrase, we “do
not see how we might reach a diﬀerent judgment here.”
    In fact, the textual diﬀerences between the ACCA and
guidelines pale in comparison to the diﬀerences between the
ACCA and section 16: section 16 lacks an enumerated clause;
its residual clause requires “physical force” rather than
“physical injury”; it requires a “substantial risk” rather than a
“serious potential risk”; and it additionally requires that the
oﬀense involve that risk “by its nature” and that the risk arise
“in the course of committing the oﬀense.” Compare 18 U.S.C.
§ 16(b) with 18 U.S.C. § 924(e)(2)(B)(ii) and U.S.S.G.
§ 4B1.2(a)(i). In dissent, Chief Justice Roberts sought to distin-
Nos. 17-2282 & 17-2724                                         25

guish Johnson on the basis of some of these diﬀerences, see Di-
maya, 138 S. Ct. at 1235–37 (Roberts, C.J., dissenting), but the
majority of his colleagues were unpersuaded, see id. at 1218
(majority opinion). Interestingly, the Dimaya majority consid-
ered whether the complete absence of an enumerated-oﬀense
clause in section 16 aﬀected the indeterminacy of its residual
clause. Id. at 1221. Resolving that question in the negative, the
Court observed that the enumerated crimes of the ACCA had
failed to establish a baseline degree of risk because they “were
themselves too varied to provide such assistance.” Id. (“Try-
ing to reconcile them with each other, and then compare them
to whatever unlisted crime was at issue, drove many a judge
a little batty.”). The guidelines did not reduce that diversity
by substituting burglary of a dwelling in a list that includes ex-
tortion and use of explosives.
    Although several justices in Dimaya did question the vital-
ity of the categorical approach, their opinions do not undercut
our interpretation of the guidelines for two reasons. First,
only a minority of the justices cast aspersions on the categori-
cal approach. Justice Thomas, joined in part by Justices Ken-
nedy and Alito, did so in dissent. Id. at 1250–59 (Thomas, J.,
dissenting). Justice Gorsuch’s concurrence reserved judgment
on the issue for the future. Id. at 1232–33 (Gorsuch, J., concur-
ring). Until that time, Justice Gorsuch assumed that the cate-
gorical approach did apply because, in part, the Supreme
Court’s “precedent seemingly requires this approach.” Id. at
1232. If that was enough to persuade the Justice, it is more
than enough for us. As a lower court, we are required to fol-
low the Court’s precedents until the Court itself tells us oth-
erwise. Unless and until a majority of the Court overrules the
26                                              Nos. 17-2282 & 17-2724

majority opinions in Johnson and Dimaya, they continue to
bind us. 1



     1 The Supreme Court recently vacated our judgments in United States
v. Jenkins and United States v. Jackson, remanding those cases to us for re-
consideration in light of Dimaya. United States v. Jenkins, No. 17-97, 2018
WL 2186183 (U.S. May 14, 2018); United States v. Jackson, No. 17-651, 2018
WL 2186185 (U.S. May 14, 2018). Those remands do not dictate our dispo-
sition of the present appeals. Our now-vacated opinions in Jenkins and
Jackson had held that the residual clause of 18 U.S.C. § 924(c)(3)(B) was
unconstitutionally vague, and in so doing had assumed that the clause re-
quired use of the categorical approach. United States v. Jackson, 865 F.3d
946, 952, 956 (7th Cir. 2017); see also United States v. Jenkins, 849 F.3d 390,
394 (7th Cir. 2017). The government had asked the Supreme Court to re-
turn those cases to us because Dimaya “suggest[ed] that a court could, con-
sistent with the canon of constitutional avoidance, construe Section
924(c)(3)(B) to permit application of a non-categorical approach that con-
siders the defendant’s conduct.” Supplemental Brief for the United States
at 5, Jenkins & Jackson, 2018 WL 2186183 & 2018 WL 2186185 (U.S. Apr. 17,
2018) (Nos. 17-97 & 17-651). The government was careful to distance sec-
tion 924(c)(3)(B) from one of the prime justifications for applying the cat-
egorical approach to the residual clause of section 924(e) of the ACCA,
section 16(b), and the guidelines:
     A non-categorical approach … may make particular sense in the
     context of Section 924(c)(3)(B). Unlike Section 16(b) of the ACCA’s
     residual clause, Section 924(c)(3)(B)’s definition of a “crime of vi-
     olence” is never applied to a prior conviction, the specific facts of
     which may not be before the court. Section 924(c) instead employs
     the term “crime of violence” to describe the conduct involved in
     the present offense with which the defendant is charged.
Id. at 3–4. We will reserve for our reconsideration of Jenkins and Jackson
whether that difference is enough to justify jettisoning the categorical ap-
proach for section 924(c)(3)(B). For the moment, it is enough for us to note
that the guidelines, like sections 924(e) and 16(b), require courts to con-
sider the defendant’s prior offenses.
Nos. 17-2282 & 17-2724                                        27

    Second, with the exception of Justice Thomas, no justice
swore oﬀ the categorical approach for the residual clause of
the ACCA. Id. at 1253–54 (Thomas, J., dissenting). Rather, in
the portion of his dissent joined by Justices Kennedy and
Alito, Justice Thomas advocated abandoning that approach
only when applying section 16. Id. at 1254–59 (Thomas, J., dis-
senting). In its place, he advocated an “underlying-facts ap-
proach”—i.e., analyzing the crime as committed. In Justice
Thomas’s opinion, “both interpretations [were] linguistically
possible,” id. at 1255; however, he saw the diction and context
of section 16 and, in particular, the doctrine of constitutional
avoidance as counseling strongly in favor of the underlying-
facts approach, id. at 1255–56.
    In developing this argument, Justice Thomas was careful
to distance section 16 from the factors that had justiﬁed adopt-
ing the categorical approach for the ACCA—factors that ap-
ply with equal force to the guidelines. First, adopting the un-
derlying-facts approach for the ACCA would have raised
Sixth Amendment concerns. Although those same concerns
apply to the mandatory guidelines, see Booker, 543 U.S. 220, a
jury right does not attach to immigration cases, Dimaya,
138 S. Ct. at 1256. When section 16 is applied to criminal cases,
Justice Thomas suggested that the defendant’s prior conduct
should simply be indicted and proven at trial. Regardless of
the merits of that suggestion (which Johnson rejected for the
ACCA, see 135 S. Ct at 2580 (Alito, J., dissenting)), that for-
ward-looking strategy cannot be applied to the now-con-
cluded era of mandatory guidelines. Justice Thomas also in-
voked context in support of his view. He noted that in the
unique setting of the INA the Supreme Court had required an
underlying-conduct approach to identify other aggravated
felonies. Dimaya, 138 S. Ct. at 1257. Finally, Justice Thomas
28                                     Nos. 17-2282 & 17-2724

thought that the practical concerns that had motivated John-
son, and which apply with equal force to the mandatory
guidelines, did not obtain in the context of immigration pro-
ceedings. Immigration judges, rather than courts, would have
to shoulder the burden of identifying past conduct. Justice
Thomas thought that “those judges [were] already accus-
tomed to ﬁnding facts about the conduct underlying an alien's
prior convictions”—a task already imposed by other aspects
of the INA—and there was no evidence that they had strug-
gled to do so. Id. at 1257–58. The same cannot be said of
judges’ eﬀorts to apply the guidelines residual clause.
                               B
    The penultimate question before us is whether a vague-
ness challenge directed against the guidelines is possible for
defendants such as Cross and Davis whose sentences were
handed down before Booker, when the guidelines were man-
datory. If so, then they have a right to be resentenced because
the residual clause that underlay both of their sentences suf-
fered from the same vagueness that doomed its counterpart
in the ACCA.
    The answer to that question depends in the ﬁrst instance
on the breadth of the Supreme Court’s holding in Beckles. In
the context of a sentence imposed after the guidelines became
discretionary, Beckles upheld the residual clause of the guide-
lines against a Johnson-inspired vagueness challenge.
137 S. Ct. at 890. The Supreme Court took care, however, to
specify that it was addressing only the post-Booker, advisory
version of the guidelines. It held “that the advisory Guidelines
are not subject to vagueness challenges under the Due Process
Clause,” id. at 890 (emphasis added), and referred repeatedly
to the “advisory Guidelines” throughout the opinion, id. at
Nos. 17-2282 & 17-2724                                        29

890, 892, 894, 895, 896, 897. Indeed, it expressly distinguished
Johnson on the ground that Johnson dealt with a binding resid-
ual clause:
    Unlike the ACCA … the advisory Guidelines do not
    ﬁx the permissible range of sentences. To the contrary,
    they merely guide the exercise of a court’s discretion
    in choosing an appropriate sentence within the statu-
    tory range. Accordingly, the Guidelines are not sub-
    ject to a vagueness challenge under the Due Process
    Clause. The residual clause in § 4B1.2(a)(2) therefore
    is not void for vagueness.
Id. at 892. We take the Court at its word: the Beckles opinion
applies only to the guidelines as they have been since 2005,
not to the pre-Booker mandatory regime.
    Even more importantly, Beckles’s logic for declining to ap-
ply the vagueness doctrine rests entirely on the advisory qual-
ity of the current guidelines. The vagueness doctrine ensures
that a “law regulating private conduct by ﬁxing permissible
sentences provides notice and avoids arbitrary enforcement
by clearly specifying the range of penalties available.” Id. at
895. Those purposes distinguish vagueness from the ex post
facto clause, which Peugh tells us does apply to the advisory
guidelines. The ex post facto clause bars a retroactive law if it
“creates a signiﬁcant risk of a higher sentence.” 137 S. Ct. at
895 (quoting Peugh, 569 U.S. at 550). Lengthening advisory
guidelines terms increases the likelihood of prolonged sen-
tences—thereby raising ex post facto concerns—because the
advisory guidelines exert a powerful anchoring inﬂuence on
judges. Id. at 894; Peugh, 569 U.S. at 541–42. In contrast, advi-
30                                      Nos. 17-2282 & 17-2724

sory guidelines do “not implicate the twin concerns underly-
ing vagueness doctrine—providing notice and preventing ar-
bitrary enforcement,” Beckles, 137 S. Ct. at 894:
     [E]ven perfectly clear Guidelines could not provide no-
     tice to a person who seeks to regulate his conduct so as
     to avoid particular penalties within the statutory
     range. That is because even if a person behaves so as to
     avoid an enhanced sentence … the sentencing court re-
     tains discretion to impose the enhanced sentence … .
     The advisory Guidelines also do not implicate … arbi-
     trary enforcement … . An unconstitutionally vague
     law invites arbitrary enforcement … if it ‘leaves judges
     and jurors free to decide, without any legally ﬁxed
     standards, what is prohibited and what is not in each
     particular case’ or permits them to prescribe the sen-
     tences or sentencing range available. The Guidelines,
     however, do not regulate the public by prohibiting any
     conduct or by ‘establishing minimum and maximum
     penalties for [any] crime.’ Rather, the Guidelines ad-
     vise sentencing courts how to exercise their discretion
     within the bounds established by Congress.
Id. at 894–95 (quoting respectively Giaccio v. Pennsylvania,
382 U.S. 399, 402–03 (1996) and Mistretta v. United States, 488
U.S. 361, 396 (1989)) (alterations in original) (citations omit-
ted). Thus, the vagueness doctrine does not prohibit including
the residual clause in the advisory guidelines.
   The mandatory guidelines did, however, implicate the con-
cerns of the vagueness doctrine. Beckles reaﬃrmed that the
void-for-vagueness doctrine applies to “laws that ﬁx the per-
missible sentences for criminal oﬀenses.” 137 S. Ct. at 892. As
Nos. 17-2282 & 17-2724                                         31

Booker described, the mandatory guidelines did just that. They
ﬁxed sentencing ranges from a constitutional perspective:
       The [mandatory] Guidelines … are not advisory;
   they are mandatory and binding on all judges. While
   subsection (a) of [18 U.S.C.] § 3553 of the sentencing
   statute lists the Sentencing Guidelines as one factor to
   be considered in imposing a sentence, subsection (b)
   directs that the court “shall impose a sentence of the
   kind, and within the range” established by the Guide-
   lines, subject to departures in speciﬁc, limited cases. …
       The availability of a departure in speciﬁed circum-
   stances does not avoid the constitutional issue … . The
   Guidelines permit departures from the prescribed sen-
   tencing range in cases in which the judge “ﬁnds that
   there exists an aggravating or mitigating circumstance
   of a kind, or to a degree, not adequately taken into con-
   sideration by the Sentencing Commission in formulat-
   ing the guidelines that should result in a sentence dif-
   ferent from that described.” 18 U.S.C. § 3553(b)(1)
   (2000 ed., Supp. IV). At ﬁrst glance, one might believe
   that the ability of a district judge to depart from the
   Guidelines means that she is bound only by the statu-
   tory maximum. … Importantly, however, departures
   are not available in every case, and in fact are unavail-
   able in most. In most cases, as a matter of law, the Com-
   mission will have adequately taken all relevant factors
   into account, and no departure will be legally permis-
   sible. In those instances, the judge is bound to impose
   a sentence within the Guidelines range. …
      Booker’s case illustrates the mandatory nature of
   the Guidelines. … Under these facts, the Guidelines
32                                      Nos. 17-2282 & 17-2724

     speciﬁed an oﬀense level of 32 … . Booker’s is a run-of-
     the-mill drug case, and does not present any factors
     that were inadequately considered by the Commission.
     The sentencing judge would therefore have been re-
     versed had he not imposed a sentence within the level
     32 Guidelines range.
Booker, 543 U.S. at 233–34 (emphasis in original). In sum, as
the Supreme Court understood in Booker, the residual clause
of the mandatory guidelines did not merely guide judges’ dis-
cretion; rather, it mandated a speciﬁc sentencing range and
permitted deviation only on narrow, statutorily ﬁxed bases.
    The Court thus addressed, and rejected, the argument that
the possibility of departures from the mandatory guideline
range was enough to make it advisory. We might add that
even statutory minimum sentences are not exempt from de-
partures, if, for instance, the government ﬁles a substantial-
assistance motion, 18 U.S.C. § 3553(e), or the court ﬁnds that
the defendant is entitled to the statutory safety valve, id.
§ 3553(f). Yet, as we know from Johnson’s treatment of the
ACCA, statutory minima must comply with the prohibition
of vague laws. The existence of some play in the joints is not
enough to change the character of either statutory sentencing
limitations or the pre-Booker guidelines from mandatory to
advisory.
    We conclude that the mandatory guidelines’ incorporation
of the vague residual clause impeded a person’s eﬀorts to
“regulate his conduct so as to avoid particular penalties” and
left it to the judge to “prescribe the … sentencing range avail-
able.” Beckles, 137 S. Ct. at 894–95. Therefore, unlike the advi-
sory guidelines, the mandatory guidelines implicated the
“twin concerns” of the vagueness doctrine. Id. at 894. The
Nos. 17-2282 & 17-2724                                         33

mandatory guidelines are thus subject to attack on vagueness
grounds.
                              C
    The last question is whether Johnson applies retroactively
to the residual clause of the career-oﬀender guideline. A
newly announced constitutional rule applies retroactively if it
is either a substantive rule or a “watershed rule[] of criminal
procedure.” Welch, 136 S. Ct. at 1264 (quoting Saﬄe v. Parks,
494 U.S. 484, 495 (1990)). A substantive rule “alters the range
of conduct or the class of persons that the law punishes,”
whereas procedural rules “regulate only the manner of deter-
mining the defendant’s culpability.” Id. at 1264–65 (quoting
Schriro v. Summerlin, 542 U.S. 348, 353 (2004)). In Welch, the
Supreme Court held that Johnson qualiﬁes as a substantive
rule, because it narrowed the class to whom the ACCA’s man-
datory minimum applied, id. at 1265:
   Before Johnson, the [ACCA] applied to any person who
   possessed a ﬁrearm after three violent felony convic-
   tions, even if one or more of those convictions fell un-
   der only the residual clause. An oﬀender in that situa-
   tion faced 15 years to life in prison. After Johnson, the
   same person engaging in the same conduct is no longer
   subject to the Act and faces at most 10 years in prison.
   The residual clause is invalid under Johnson, so it can
   no longer mandate or authorize any sentence. Johnson
   establishes, in other words, that “even the use of im-
   peccable factﬁnding procedures could not legitimate”
   a sentence based on that clause. It follows that Johnson
   is a substantive decision.
34                                       Nos. 17-2282 & 17-2724

Id. (quoting United States v. U.S. Coin & Currency, 401 U.S. 715,
724 (1971)).
    The same logic justiﬁes treating Johnson as substantive,
and therefore retroactive, when applied to the mandatory
guidelines. Just as excising the residual clause from the ACCA
changed the punishment associated with illegally carrying a
ﬁrearm, striking down the residual clause in the mandatory
guidelines changes the sentencing range associated with
Cross’s and Davis’s bank robberies. At the same time, it nar-
rows the set of defendants punishable as career oﬀenders for
the commission of any number of crimes. In other words,
Johnson has eﬀectively changed Davis’s and Cross’s substan-
tive crime for sentencing purposes from bank robbery by a
career oﬀender to simple bank robbery. Elimination of the re-
sidual clause of section 4B1.2(a)(2) (in its mandatory guise)
thus “alters the range of conduct or the class of persons that
the law punishes” and qualiﬁes as a retroactive, substantive
rule. Welch, 136 S. Ct. at 1264 (quoting Schriro, 542 U.S. at 353).
                                  V
    We hold that both Cross and Davis are entitled to relief
from their career-oﬀender classiﬁcations, based on the Su-
preme Court’s decision in Johnson. We thus REVERSE the dis-
trict court and REMAND these cases with instructions to grant
Cross’s and Davis’s section 2255 motions and to resentence
them in accordance with this opinion.